
I begin by saluting Mr. Nassir Abdulaziz Al-Nasser, 
who presides over the current session. His long 
experience at the United Nations augurs well for our 
work.  
 I also acknowledge the outstanding work of 
Mr. Joseph Deiss of Switzerland, the outgoing 
President. Our delegation worked very closely with 
Mr. Deiss, and we can testify to his exceptional 
commitment to the United Nations and his immense 
capacity for work. 
 I also salute Secretary-General Ban Ki-moon. I 
reiterate our appreciation of his management, and 
congratulate him on his re-election for a second five-
year term. I thank him for the support he has given to 
my country and Central America, shown especially by 
his recent visit to Guatemala. 
 My presence at every General Assembly session 
during the four years of my presidency testifies to our 
backing for the United Nations and our gratitude for its 
support. 
 This occasion is unique, for two reasons.  
 First, I can tell the Assembly about the 
achievements of my Administration over the past four 
years and also about some pending issues. Secondly, I 
can report that just 10 days ago the first round of 
general elections was held in my country, in a calm, 
normal climate with broad citizen participation, thus 
consolidating our progress towards a democratic and 
participatory society. 
 Let me then start with a few words about the 
progress made in Guatemala, despite the exceptional 
obstacles created by the international financial crisis of 
2008-2009, a severe political crisis in Guatemala in 
2009 that was overcome in compliance with the rule of 
law and truth revealed by investigations, and the 
impact of three major natural disasters, which led to a 
109-day state of emergency, as well as historical 
challenges that we face now and shall face in the 
future. 
  
 
11-50847 2 
 
 I shall sum up in a few words the significance of 
my period in office, as follows. 
 First, my Administration gave priority to the 
individual by dealing with social issues that had not 
been addressed for 50 years. We have tried to reduce 
poverty and extreme poverty, with tangible results, 
especially through our social cohesion programmes, 
particularly conditional transfers of cash to mothers of 
extremely poor families — more than 940,000 families. 
 Second, space was recovered for the State in 
areas previously dominated corporately by private 
interests. 
 Third, we began to contain and reverse a 
shocking escalation of the criminal violence that had 
started in earlier periods, by reorganizing the security 
forces and promoting policies that confronted, instead 
of coexisting with, organized crime. 
 Fourth, in accordance with those measures, we 
recovered whole territories previously dominated by 
drug traffickers, particularly the Mayan biosphere in 
the northern Department of Petén, consisting of more 
than 138,000 hectares; 48,000 head of cattle were 
expelled from the area, and the Government has 
retaken control of it. Unprecedented seizures of drugs 
have taken place. In three and a half years we have 
seized $12 billion, the equivalent of almost two 
national budgets. By comparison, over the eight-year 
period before my Government came to power scarcely 
$1 billion was seized. 
 However much we do in the Central American 
region, Mexico and Colombia, it is essential that drug 
consumption be controlled. Drug-consuming countries 
must accept co-responsibility for the daily killings in 
our countries, and for the uncontrolled sales of arms 
entering it. They must take co-responsibility for the 
control of money-laundering and of arms, which bring 
death to our region, and for the control of factories 
producing chemical precursors for drug production. 
Responsibility must be taken for the destination of the 
products and arms. 
 We cannot control organized crime in Central 
America without the support of Mexico and Colombia. 
We can win the battle only if the consumer markets do 
their share. We cannot go on shedding blood and being 
wounded by bullets. That is unfair. The consumer 
markets must assume true co-responsibility. 
 Fifth, a series of wide-ranging policies was 
adopted to gain greater transparency. They included the 
creation of the Secretariat for Transparency and the 
adoption of a law on public information. 
 Sixth, the energy matrix was renewed and 
upgraded to make it more environmentally sound and 
to counter the effects of the rising cost of 
hydrocarbons. 
 Seventh, we promoted two major economic 
corridors in poverty-stricken regions. In addition, the 
construction of the Northern Transversal Strip will 
unite the Mexican State of Chiapas with our neighbour, 
Honduras, and Polochic. 
 Eighth, we pursued a dynamic foreign policy, 
putting the Central American region on a new footing 
and making possible a closer understanding with our 
neighbours of Latin America and the Caribbean. I shall 
return to this matter a little later. 
 Ninth, municipal power was given full respect 
and strengthened, being recognized as a fourth power 
in the democratic system. 
 Tenth, the independence of the different branches 
of the State was faithfully respected. 
 Finally, while everything that I have described 
was achieved we preserved and improved a solid, 
stable macroeconomic system. Guatemala is one of the 
three countries that had no shrinkage of their economy 
during the financial crisis. 
 Some important topics require the participation of 
every State institution; we need legislation by the 
Congress of the Republic and rulings by the 
institutions that constitute the country’s judicial 
system. Among other matters, I wish to refer to the 
struggle we have waged against impunity, experienced 
in Guatemala for many years. Seven of the most 
wanted drug traffickers, who are known to all 
Guatemalans, are now in jail, awaiting trial. The 
Government has initiated trials for crimes against 
humanity committed during our 36-year civil war, 
which ended in 1996. Sentence has already been passed 
in some cases, and other trials are continuing. 
 Here I wish to highlight the crucial role played by 
the United Nations through the International 
Commission against Impunity in Guatemala, a unique 
United Nations exercise which enjoys the strong 
support of not only my Government, but also 
 
 
3 11-50847 
 
Guatemalan civil society. We are pleased that the 
Commission’s mandate has been extended for two 
more years, until September 2013. We recognize the 
significant achievements it has recorded since its 
establishment. 
 Among the main challenges facing us, I wish to 
mention the following. 
 First, despite the progress in social matters, we 
must acknowledge how much remains to be done to 
eliminate poverty and raise the level of wellbeing of 
the Guatemalan population. There were many years of 
neglect, especially of the most vulnerable, such as 
children, single mothers, and a disproportionate part of 
the indigenous population.  
 I am convinced that the actions taken should be 
institutionalized through social cohesion programmes 
and presidential programmes. That will require a 
substantial fiscal transformation to provide the State 
with the necessary funds. It should be recognized that 
that is not possible without the support and 
participation of Congress, even where the Central 
Government promotes it, as in my case.  
 In economic matters we need a revival of 
productive activities in a framework of financial 
stability and fiscal reform compatible with financing 
for development. 
 Secondly, due to our geographical location, 
Guatemala has become an important transit point for 
illicit activities, including drug trafficking and human 
trafficking, both of which are increasingly in the hands 
of transnational organized crime. We have made 
strenuous efforts to deal with them and to address the 
public demand for improved security for every citizen.  
 It is essential to have regional and international 
cooperation. Member countries of the Central 
American Integration System have adopted a historic 
Central American Security Strategy, which was jointly 
presented, with the support of the Governments of 
Colombia and Mexico, to the international community 
at an international conference held in Guatemala on 
22 and 23 June. The main point is that we have acted 
forcefully, but that it is imperative to implement the 
22 projects that need funding. 
 Here I recall the words of President Calderón of 
Mexico at the June conference, when he asked what 
peace there would be in Central America, and Mexico 
and Colombia, if we were north of Canada; if we 
simply changed our geographic position we would 
eliminate the problem of drug trafficking. Once again I 
stress the co-responsibility of the drug-consuming 
markets. 
 Thirdly, it is difficult to promote development 
when we repeatedly face severe natural disasters, 
which recently have been occurring at a rate of at least 
one a year. This can be attributed, at least in part, to 
climate change, given the high vulnerability of Central 
America to the effects of this phenomenon. Therefore, 
it is imperative that humanity close ranks in defence of 
our common habitat: our planet. So far, progress has 
been minimal. We urge the international community to 
redouble efforts to take tangible steps at the next 
Conference of the Parties to the United Nations 
Framework Convention on Climate Change, to be held 
in Durban, South Africa, in December. 
 In my previous statements to the Assembly, I 
have concluded with references to our foreign policy, 
especially as it affects, or is impacted by, the United 
Nations agenda. 
 My Government has developed an active foreign 
policy, which includes strengthening the integration 
process in the framework of the Central American 
Integration System. We are confident that, as part of 
that active policy, in some three weeks we shall attain 
one of our main objectives at the multilateral level — 
Guatemala’s election by the General Assembly to a 
non-permanent seat on the Security Council for the 
next biennium. This will renew our commitment to the 
United Nations, and also strengthen our foreign policy, 
exposing us to a broad and complex diplomatic agenda. 
We shall carry out our work with responsibility and 
independence, and with respect for the principles and 
values enshrined in the Charter.  
 I thank our regional group, the Latin American 
and Caribbean Group, for endorsing our candidature, 
and I thank all Member States in advance for the 
support that I trust we shall receive when new 
members are elected to the Security Council. 
 The central theme of the session is mediation. I 
reiterate our full commitment to strengthening 
preventive diplomacy and the instruments that the 
United Nations possesses to prevent conflicts. In this 
context, we can even accept sanctions regimes, 
provided that they come about as a result of collective 
decisions taken by the Security Council.  
  
 
11-50847 4 
 
 The other side of the coin is that we reject 
sanctions and coercive measures taken unilaterally. In 
this regard, we urge the Government of the United 
States of America to abandon the economic embargo of 
the Republic of Cuba. We believe that such a step 
would have many favourable consequences in both 
countries.  
 We are following closely, and with hope, the 
events affecting several countries of North Africa, 
which will give a greater voice to their peoples. 
Clearly, it is up to them to decide their own destiny. 
 But in the midst of the current turbulent situation, 
it is not possible to delay a solution to the secular 
conflict resulting from the confrontation between the 
State of Israel and its neighbours. We support the 
creation of a viable and prosperous Palestinian State 
living in peace and harmony, behind secure and 
defensible borders, side by side with the State of Israel. 
We understand that the international community can 
take part in the process of fulfilling that vision, as 
indeed is happening through the so-called Quartet 
comprising the United States, the Russian Federation, 
the European Union and the United Nations, but its 
realization is up to the two parties — Israel and 
Palestine — and should be achieved through direct 
negotiations to resolve all outstanding issues. 
 We reiterate our commitment to the relaunching 
of the regional integration process of the Central 
American Integration System to bring about even 
closer relations with our neighbours of the Caribbean 
and Latin America, and we enthusiastically support the 
creation of the Community of Latin American and 
Caribbean States. 
 In another crucial area, we regard as an important 
step towards resolving our age-old territorial dispute 
with Belize the signing of the Special Agreement, 
which, when the domestic juridical processes are 
concluded, will enable both countries to seek a legal 
solution through the International Court of Justice. I 
am pleased to report that the Congress of Guatemala 
has approved the Agreement unanimously. The next 
step will be to submit it to a national referendum. 
 In the ancestral Mayan calendar today is the day 
of balance, the day of dawn, the day that the 
Guacamaya sings, announcing the coming of a new 
dawn. Today we have come together to witness a new 
dawn. It should be the dawn of peace, the dawn of less 
poverty, the dawn of harmony and above all the dawn 
of respect for fundamental human rights.